                      CLERK’S NOTICE
                 re: CourtCall Teleconference

                                        *

Hearing date:     October 26, 2020 @ 2:00 PM (PST)
Topic:            Law and Motion re: 20-410990 RLE


Please contact CourtCall at (866) 582-6878 to schedule/make
arrangements for your appearance(s).

*Fourth Amended General Order 38: Matters Pending in The Northern
District of California In Re: Covid-19 Public Health Emergency, at
paragraph 4; United States District Court, Northern District of California
General Order 58, at paragraph III

https://www.canb.uscourts.gov/content/page/court-operations-during-
covid-19-outbreak




Case: 20-40990   Doc# 134   Filed: 10/26/20   Entered: 10/26/20 10:52:45   Page 1 of
                                         1
